         Case 4:17-cr-00154-KGB Document 52 Filed 10/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                              Case No. 4:17-cr-00154 KGB

BRANDON MOORE                                                                  DEFENDANT

                                            ORDER

       Before the Court is defendant Brandon Moore’s motion to dismiss petition under 28 U.S.C.

§ 2255 for relief from conviction or sentence by a person in federal custody (Dkt. No. 51). The

Court grants Mr. Moore’s motion to dismiss the petition under 28 U.S.C. § 2255 (Dkt. No. 51),

and the Court dismisses the petition under 28 U.S.C. § 2255 (Dkt. No. 44).

       It is so ordered this 30th day of October, 2020.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
